Clifford F. Brown, J.,
dissenting. I dissent from the holding of this court for the following reasons.
The zoning ordinance involved in the present case draws an arbitrary line through a connected L-shaped shopping center. This division allows the use sought by appellees in the portion of the shopping center fronting Memphis Avenue while not allowing it in the area fronting Fulton Avenue, where appellees’ store is located. I find this type of arbitrary and capricious zoning classification to be unconstitutional under the rationale of Village of Euclid v. Ambler Realty Co. (1926), 272 U.S. 365.
Even if the demarcation of appellees’ land is viewed as a constitutional exercise of the police powers by the city of Cleveland, it is not the function of this court to sit as a “super zoning board of review.” The United States Supreme Court expressed in Thomas Cusack Co. v. Chicago (1917), 242 U.S. 526, 531, that a court should not substitute its opinion for that of the zoning *244authority. Here the board of zoning appeals granted the variance requested by appellees. This court should not substitute its opinion for that of the zoning board especially in light of the bizarre zoning division present in this case.
For the aforestated reasons I dissent from the opinion of the court and would affirm the judgment of the court of appeals.